SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedJuly, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| BP p.l.c. Director Declaration BP p.l.c. announces that Alan Boeckmann, who was appointed a Non-Executive Director of BP p.l.c. on 24 July 2014 (see RNS number 2614N), has advised that he has additional Directorships to disclose in respect of paragraph 9.6.13R (1) as he is a Non-Executive Director of Sempra Energy and a Non-Executive Director of Archer Daniels Midland Company. He has also advised that he has no details to disclose in respect of paragraph 9.6.13R (2) to (6) of the Listing Rules. The following notification is made in accordance with paragraph 9.6.13R of the Listing Rules. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:24 July,2014 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
